Opinion of the Court
PER CURIAM:
The accused was convicted by general court-martial of numerous offenses, in violation of the Uniform Code of Mili*114tary Justice, 50 USC §§ 551, et seq., which do not concern us here. He was sentenced to dishonorable discharge, partial forfeitures, and confinement at hard labor for three years. The convening authority suspended the punitive discharge, reduced the confinement to two years, and approved. A board of review in the office of The Judge Advocate General of the Air Force modified the findings and affirmed. Although the board was composed of three members, only two participated in the decision. We granted the petition for review only because other cases were pending which involved the same issue, namely, whether a board of review with two members sitting, possessed the power to act.
The principles set forth in United States v. Petroff-Tachomakoff, 5 USCMA 824, 19 CMR 120, dispose of the only issue in this case.
The decision of the board of review is affirmed.